DEPARTMENT OF HEALTH & HUMAN SERVICES
Health Care Financing Administration
Center for Medicaid and State Operations
7500 Security Boulevard
Baltimore, MD 21244-1850
May 17, 1999
Dear State Medicaid Director:
As part of our efforts to strengthen nursing home enforcement and improve the quality of care for residents, we also want
to continue to ensure beneficiaries have alternatives to nursing home care if that is their choice. Since the early 1980's, the
Home and Community Based Waiver Service (HCBWS) program and personal care options have been used successfully
by States to provide beneficiaries with alternatives to nursing home care and to help people move out of nursing homes
into the community. With further developments in community supports and technological advances, there is an increased
opportunity for individuals at many levels of disability to be safely served in the community. In light of this, we believe a
real need exists to continue to work with States to help more people become aware of choices available to them in the
community and transition out of nursing homes if that is their choice.
The Health Care Financing Administration (HCFA) in association with the Assistant Secretary for Planning and
Evaluation, is interested in working collaboratively with States to enhance choices available to Medicaid beneficiaries
who are currently residing in nursing homes. Therefore, a new grants initiative is being sponsored to assist States in
developing processes and infra-structure changes for the purpose of transitioning these individuals out of nursing homes
into the community. States are encouraged to incorporate community-based attendant care services which ensure
maximum control by the beneficiary to select and manage their attendant care services.
HCFA will award four to six grants under this initiative. The enclosed grants announcement provides information
regarding general policy considerations, special areas of interest, application procedures, eligibility requirements, and
review criteria. As identified in the announcement, the deadline for submitting an application is July 21, 1999.
Proposals must be postmarked on or before this date and received in the HCFA grants office.
Grant funds may be used either to assist awardees in developmental activities or to fund transitional services not otherwise
funded under the Medicaid program. Grant awards of up to $500,000 will be available to applicants selected to participate
in this project. These awards are intended to cover a developmental period which would generally be up to 15 months. It
is important to note that the grants are special project funds which do not require State matching funds. Accordingly,
States which are awarded grants will not report the grant amount on the HCFA-64 expenditure report. Rather these funds
will be reported on the Financial Status Report, SF269A.
If you have any questions regarding this grant announcement, please call Mary Jean Duckett, Director, Division of
Benefits, Coverage, and Payment; Disabled and Elderly Health Programs Group at (410) 786-3294.
We look forward to receiving your application.
Sincerely,
/s/
Sally K. Richardson
Director
Enclosure
cc: Federal Partners
Constituency Partners
All HCFA Regional Administrators
All HCFA Associate Regional Administrators for Medicaid and State Operations
Lee Partridge American Public Welfare Association
Joy Wilson National Conference of State Legislatures
Matt Salo National Governors Association

NURSING HOME TRANSITION INITIATIVE Sponsored By The Health Care Financing Administration
I. Purpose
The Health Care Financing Administration (HCFA) is soliciting proposals from States to assist current nursing home
residents who choose to live in the community to move to home and community based settings, to safely remain there and
to maximize their participation in community life. While many States have developed procedures for diverting
prospective nursing home residents from institutions, far fewer States have attempted to design programs to assist nursing
home residents to return to the community. The Nursing Home Transition Initiative will provide administrative and
service resources to States to develop such programs. HCFA will award grants to up to six State Medicaid agencies under
this initiative, executed as cooperative agreements. The Assistant Secretary for Planning and Evaluation (ASPE) intends
to conduct an evaluation of successful grantees to assess effective practices and associated costs.
HCFA encourages States which are just beginning to develop their capacity to provide home and community based
services to apply for this solicitation, in addition to States which have already put into place more comprehensive systems
of home and community based services.
II. Background and Goals
Both President Clinton and Secretary Shalala have expressed their interest in and commitment to expanding access to
home and community based services for people with disabilities of all ages. Although many States have moved
aggressively to expand access to home and community-based waiver services (HCBWS) as alternatives to nursing home
care, the emphasis has been on deterring nursing home admissions, far fewer States have made the transition of nursing
home residents to the community a major component of their long-term care program. There is evidence that this is
changing. Twenty States applied for the "Date Certain" grants announcement released by HCFA in 1998 to help divert
and relocate current nursing home residents into the community and four States received awards Colorado, Michigan,
Rhode Island, and Texas . This solicitation builds upon the FY 1998 Date Certain Grant initiative by making up to
$2,000,000 additional dollars available to States to:


identify nursing home residents who wish to return to the community and educate them and their families
about the alternatives available to them ;



overcome the resistance and the barriers which may be in the way of their exercising this choice; and



develop the necessary infrastructure and supports in the community to permit former nursing home residents
to live safely and with dignity in their own homes and communities.

Funds made available under this new grant program can be used for a broad range of purposes identified by program
officials, the nursing home resident and their families to permit a successful transition to the community. For example,
grant funds may be used to cover "transitional costs" which are traditionally not covered under the HCBWS program or
are not included in the state plan such as temporary rent payments, furniture and clothing, special equipment or direct cash
payments to the individual with a disability and or their families to insure that necessary services are available. States are
encouraged to develop mechanisms which would make it easier for beneficiaries to select and supervise their communitybased attendant care, if in the judgment of program officials they (or their surrogate) are able to direct their own care.
We also note that although the focus and funding under this new grant initiative is solely for supporting the transition of
current nursing home residents to the community, States are encouraged to continue to independently explore and develop
single point of entry/pre-admission screening processes for the purpose of diverting beneficiaries from nursing homes.
III. The Initiative
The purpose of the Nursing Home Transition Initiative is to provide States with administrative or services resources to
enhance opportunities for nursing home residents to move into the community. Grant awards of up to $500,000 will be
available to States selected to participate in this project. Grant funds can be used for administrative tasks such as program
development or consulting or for reimbursement of direct services not otherwise reimbursed by Medicaid under the State
plan. Since the type and extent of barriers to community placement varies among the States, grant funds are intended to
provide for as much flexibility as possible. States may propose whatever combinations of direct service and administrative
funds that meet their needs.

There is no limitation on the age of an individual who may be served nor a restriction on the medical condition of the
individual as long as his/her health and welfare in the community can be safeguarded. There is no restriction on the
number of persons to be served provided that, if a waiver of federal statutory requirements is needed, all applicable costeffectiveness, cost-neutrality, or budget neutrality demonstrations are met. The following are areas which have been
identified as particularly critical in the successful transition of nursing home residents to home and community based
settings. Successful applicants are expected in their proposal to address many or all of these areas.
Identification of Nursing Home Residents who are Potential Candidates for Transition to the Community
With the advent of many innovative technologies and assistive devices and the availability of funding for services not
otherwise traditionally covered under Medicaid, successful community support systems can be developed for a wide range
of individuals. A major challenge facing States in developing a successful nursing home transition program is designing
and implementing feasible and effective processes for identifying individuals in nursing homes who look like good
candidates for community living. The use of statewide data sources such as minimum data set (MDS) or other assessments
to help States in identifying potential candidates is encouraged. Nursing home ombudsmen, independent living centers,
protection and advocacy organizations and other local groups and programs may also be of assistance in many States..
Communications
An important element of a nursing home transition program is educating individuals residing in nursing homes about their
options. These individuals, their families, and legal guardians may not be an easy population to reach. States should
consider how they will gain access to nursing facilities to contact these individuals. They should also consider the
importance of educating families and surrogates about community placement options including the safeguards to be
employed by the State to ensure health and safety of their family members and the State's commitment beyond the life of
the initiative to support community living options. Of central importance is the role played by the state in promoting the
program, including working with nursing homes so that they understand project goals and cooperate with the project,
developing mechanisms for gaining access to nursing homes and talking to potential candidates for the project and their
families about their options, and ensuring informed choice.
Development of Community-Based Services/Supports for Institutionalized
One of the primary goals of this grant initiative is to establish viable community support systems and a comprehensive set
of choices for beneficiaries currently residing in nursing facilities so that they can live safely, maintain and improve their
health status, and participate in community life to the extent they desire and are able. States need to consider the range of
services and supports that will enable people with all levels of disability, including significant disability, to meet the
above goals and identify and eliminate barriers which may impede success. Of particular importance is ensuring the
availability of appropriate housing options.
Sometimes barriers to effective transition may be found in State regulations and policies or in the organization of the
provider network. For example, there may be no provision for nighttime services, assistive technology may be difficult to
obtain or there may be no training available in how to use it. Alternatively, there may be gaps in the supply of quality
providers such as attendants or transportation services or a lack of opportunities for people with disabilities to direct their
own services. As part of the solicitation, States are encouraged to explore ways of developing a network of communitybased providers, fostering informal supports, and creating housing opportunities for those nursing home residents who
will participate in the nursing home transition program.
Coordinating Efforts with Nursing Facilities
States may also need to consider the effect of transitioning persons out of a nursing facility on the nursing facility's
operation so that this does not become a barrier to an individual's transition to the community. States may want to explore
alternative ways in which nursing facilities can utilize their facility to support community based programs.
Develop Innovative Funding Arrangements
Another barrier to the use of home and community-based services is the fragmentation of home and community based
funds to several different State agencies. Thus, even when home and community-based services are less expensive than
nursing home care, it is often difficult for an individual to choose community-based care or to transition to communitybased care because of a lack of coordinated funding. States are encouraged to explore and develop flexible funding
arrangements which would allow funding to shift from institutional care to home and community-based care, thereby
enabling adequate funding to follow the individual.

Monitoring and Safeguarding the Transition Population
Once an individual is settled in the community, States need to consider how to ensure that needs continue to be met,
problems are resolved and that as circumstances change, there is a life line for the individual to call upon. States should
consider the variety of safeguards that ought to be in place, particularly in the first year of the person's return to the
community, to ensure that his or her progress is monitored and appropriate intervention is available as is warranted by the
person's individual circumstance. The state may wish to call upon advocacy groups and consumers to help monitor or
develop the mechanisms to monitor the quality of the State's program and provide a feedback loop to the State on issues
which need to be addressed and on how to improve the program.
The Use of Partnerships with Beneficiaries, Families, Advocacy Groups, and Providers The success of the nursing home
transition program will be enhanced by the development of partnerships. Partnerships can be with the consumer, the
consumer's family and significant others, advocacy groups, Centers for Independent Living, the State Housing Authority,
other State agencies, and the State legislature. These partners can join with the State Medicaid agency to develop the
State's demonstration program, identify needed infrastructure, and design the care system. Advocacy groups and
consumers can be used to educate case managers about the consumer's needs/desires. States are encouraged to address the
use of partnerships in their proposals.
IV. General Provisions
Although applicants have considerable flexibility in developing demonstration projects under this solicitation, the project
must comply with the following:
Duration of Proposed Program States applying for a grant should plan to expend grant budgets in a period of no more
than fifteen months from the date of the award.
Waiver Authority There are a variety of benefit combinations, utilizing for example any one of the waiver authorities at
section 1915(b), 1915(c), 1915(d) or 1115 of the Social Security Act, that a State could put together as part of its proposal
under this grant initiative. A State, however, is not required to submit an application for any of these waiver programs as
part of its grant proposal; but may choose to do so if it is necessary to waive a Federal statutory requirement which
prevents the State from, for example, developing innovative funding arrangements or eliminating barriers to the use of
community-based care. Waivers will be granted after the appropriate review if they are determined necessary by the
Department. Moreover, all applicable required demonstrations of cost-effectiveness, cost-neutrality, or budget neutrality
remain in effect should any of the above noted waiver authorities be sought under this grant initiative.
Budget Neutrality Budget neutrality requirements differ depending on the Medicaid waiver authority necessary to
conduct the demonstration. The budget neutrality standard for a Medicaid 1115 demonstration waiver is the most stringent
one, but states must comply with the cost-effectiveness or cost-neutrality requirements for any other type of waiver they
are granted. The Medicaid 1115 waiver requires that federal Medicaid expenditures must not be higher than they would
have been in the absence of the waiver. If waivers are necessary, the Departmental review team will provide assistance to
State grantees to explain and assist with the budget neutrality, cost-effectiveness or cost-neutrality requirements,
whichever is applicable, for the various waivers.
Independent Evaluation All grantees receiving awards under this grant program must agree to participate in an
independent evaluation of the program's effectiveness. Grantees agree to provide health status, expenditure, utilization,
outcome and additional data as appropriate to support the evaluation. States may be required to submit case studies of
persons participating in the transition project.
Choice of Services Election of home and community-based alternatives must be at the choice of the consumer (or the
legal guardian acting on the consumer's behalf).
Civil Rights All grantees receiving awards under this grant program must meet the requirements of Title VI of the Civil
Rights Act of 1964; Section 504 of the Rehabilitation Act of 1973; the Age Discrimination Act of 1975; Hill-Burton
Community Service nondiscrimination provisions; and Title II, Subtitle A, of the Americans with Disabilities Act of 1990.
States are encouraged to contact the Office of Civil Rights, DHHS at (202) 619-0403 for technical assistance in
developing a grant proposal that meets all the requirements of the civil rights and disability laws.
V. Applying For A Grant
Eligible Applicants Applicants eligible to apply for grant funding must be State Medicaid agencies. State Medicaid
agencies are encouraged to work with consumers and their families, other State agencies, community organizations,
providers, and other entities in developing applications.

Proposal Format Appendix One contains a format for submitting a proposal.
Deadline for Submission The closing date for proposals submitted under this solicitation is July 21 , 1999. A proposal
will be considered on time if it is postmarked on or before this date and received in HCFA grant's office. Proposals must
be mailed through the U.S. Postal Service or a commercial delivery service. A proposal postmarked after the closing date
will be considered late. Late proposals will not be considered for an award.
An original proposal should be sent with fifteen copies to:
Attn: Ms. Marilyn Lewis-Taylor Health Care Financing Administration OICS, AGG, Grants Management Staff C2-2115 7500 Security Boulevard Baltimore, Maryland 21244-1850 Phone : (410) 786-5701
VI. Application Review
An independent review will be conducted by panels of experts. The panelists' recommendations will contain numerical
ratings (based on the criteria specified in Appendix Two ), the ranking of all applicants, and a written assessment for each
proposal. The recommendations of the panel will be reviewed by HCFA and ASPE. HCFA reserves the right to conduct
site visits to those States receiving the highest ratings from the technical review panel. The number of States who may
receive site visits will be determined based on the number of submissions and the number of proposals scored as
technically acceptable by the technical review panel.
Final award decisions will be made by the HCFA Administrator after consideration of the comments and
recommendations of the technical review panelists, comments and recommendations of the site visit teams (if conducted),
and availability of funds.
Awards will be made by September 30, 1999. States will receive written notification of the final award decision. We
expect to announce award decisions in September 1999.
VII. Additional Information
For additional information regarding this solicitation, please contact:
Mary Jean Duckett Director, Division of Benefits, Coverage and Payment Disabled and Elderly Health Programs Group
Center for Medicaid and State Operations S2-11-07 7500 Security Boulevard Baltimore, Maryland 21244-1850 (410)
786-3294

Appendix One
Application Guidelines
The following guidelines are intended to assist States in preparing application for funding under the Nursing Home
Transition Initiative.
• The narrative portion of the proposal should not exceed 40 double-spaced typewritten pages.
• Additional documentation may be appended; however, material should be limited to information relevant to the
specific scope and purpose of the grant. Please do not include critical details in an Appendix.
Recommended Proposal Format
A complete proposal consists of a narrative application plus the required material noted below. Application materials
should he organized as follows:
1. Governor's Designation Letter A letter from the Governor identifying the lead organization and affirming that
it is responsible for overseeing the planning and development of the state's proposed initiative. The letter should
indicate that the lead organization has clear authority to oversee and coordinate the proposed activities and is
either a representative of, or, is charged with convening a suitable interagency working group of all relevant state
agencies.
2. Cover Letter From Medicaid Director A cover letter signed by an authorized individual on behalf of the lead
organization. The letter should indicate the title of the project, the name of the lead organization and principal
contact person, the amount of funding requested, the amount of state matching funds committed for the planning
phase, and the names of all organizations collaborating in the effort.
3. Project Abstract A project abstract limited to one page. The abstract should serve as a succinct description of
the proposed project and should include:
A. The overall goals of the project.
B. A description of the proposed target population, covered benefits, and reimbursement methodology.
4. Narrative Application The narrative application should provide a concise and complete description of the
proposed project. The narrative or body of the application must not exceed 40 double-spaced pages plus the one
page abstract noted above. Please do not rely on appendices to describe key details. This narrative should contain
the information necessary for reviewers to understand fully the project being proposed and should be organized as
follows:
A. Provide a description of the state's current home and community based care systems for Medicaid clients
and the status of Medicaid pre-admission screening and nursing home reimbursement systems. Please
include the following:


The number and kinds of Medicaid clients already enrolled in Medicaid home and community
care program (waivers and personal care). The plans for expansion and the status of pending
waiver applications.



The availability of data (especially functional status) on nursing home residents and persons in
home and community based waivers.



An overall assessment of the strengths and weaknesses of the state's home and community
based care infrastructure.



Expected results and system reforms.

B. Provide a description of the nursing home transition program that the state is planning to develop. While
planning for many of the areas may be incomplete, please include as much detail about the following
proposed components as possible:
C. Target Population Identify the target population for the nursing home transition program. The estimated
number of persons to be moved from nursing homes to the community must be included accompanied by
an explanation of how this figure was reached. APPLICATIONS NOT INCLUDING AN ESTIMATE
OF THE NUMBER OF PERSONS TO BE OFFERED THE CHOICE OF COMMUNITY LIVING
UNDER THIS ANNOUNCEMENT WILL BE CONSIDERED NON-RESPONSIVE AND WILL

NOT BE CONSIDERED FOR FUNDING.. The discussion of the target population should include the
following: - potential data sources to be used to identify program candidates. - geographic location of
target population; and, - estimated number of nursing homes from which program candidates will be
drawn.
D. Services to be Made Available Describe the continuum of services including consumer-directed
services that are expected to be made available to the transition population. The use of direct services
grant funding and or other innovative financing or housing programs should also be discussed. The
application should make clear the services that are currently available, proposed additional services
funded by Medicaid, and proposed additional services funded by the direct services portion of the grant.
Also included in this section are services from other agencies that are part of the continuum of services
necessary to support disabled persons in the community. For example, States may want to consider
advocacy services to ensure that the interests of the transition population are protected during and after a
move back into the community, and strategies for working collaboratively with nursing homes.
E. Communication / Access Plan Discuss the States thinking with respect to how they will inform
residents and their families and care givers about the program. State should also describe how they will
gain entrance to nursing homes to discuss the program with residents.
F. Removal of Barriers Discuss the major barriers to transitioning nursing home residents to the
community and maintaining them there along with the proposed plan for removing these barriers.
Included in this section will be use of the direct services funding plus services available through
partnership with housing or other state agencies.
G. Waivers The application should contain an initial assessment of the waivers, if any, that the state feels
are necessary to implement the program. States may need to request Medicaid waivers to provide services
not currently covered under the Medicaid program. To the extent that a State plans to amend an existing
home and community based services waiver to add services not currently available under the waiver or to
request a new home and community-based services waiver under section 1915(c) to accommodate
individuals served under the demonstration and provide needed services and supports, the State must
describe its plans for doing so and meet all applicable cost-neutrality requirements.
H. Partnerships Describe any partnership with other federal, state or local agencies whose services are part
of the continuum of care required to sustain nursing home residents in the community. Also, describe any
partnership that will be undertaken with the community-based agencies, and/or endorsements you have
received form long-term care advocacy groups in your state.
I.

Monitoring Plan Describe plans for safeguarding the transition population through and after the
transition process. Persons moving to the community may require both initial assistance in re-acquiring
the skills necessary to function independently as well as ongoing assistance to maintain community
residence. State should describe how they will monitor the safety of the transition process including how
they will involve disabled individuals and their families in this monitoring process.

J.

Housing Describe plans for working with the U.S. Department of Housing and Urban Development, the
State housing authority, independent living center and similar consumer directed organizations, other
organization and individuals, and Medicaid beneficiaries to locate and design affordable communitybased housing. It is important that housing resources be integrated within the community; and that
affordable and accessible housing, whether for rent or sale, be made available to individuals regardless of
their disability.

K. Describe milestones and work products to be accomplished during the grant period. The purpose of this
section is outline clearly what the state hopes to achieve in the allotted two year grant period.
L. Examples of work products include a completed waiver application, an analysis of current nursing home
resident functional characteristics.
M. Timetable for accomplishing the major tasks to be undertaken as described above. Please include key
dates relevant to the proposed project (e.g. state budget cycles and legislative sessions).
N. Expected system reforms.
O. Describe the project organization and staffing including.



Proposed management structure and how key project staff will relate to the proposed project
director, the lead organization, and, the interagency working group.



Brief biographical sketches of the project director and key project personnel indicating their
qualifications, and prior experience for the project. Resumes for the key project personnel
should be provided as an attachment.

P. Provide a set of endorsements of the support and commitments that have been pledged for the proposed
project (e.g. cooperation from other state agencies, the executive branch, the legislative branch, insurers,
business groups, disability and aging communities, nursing home associations, etc.). Individual letters of
support should he included as attachments.
5. Program Budget The proposed budget for the program should distinguish the administrative portion of the grant
from the direct services portion of the grant.

Appendix Two
Review Criteria
1. Technical Approach (40 points)
The State must define how it will design and implement its project, addressing the following areas:


characteristics and estimated number of the target population to be offered the opportunity to transition to
the community, and the geographic location of nursing homes from which they will be drawn;



approach for identifying beneficiaries, gaining access to them and educating them about their choices;



partnerships with consumer and provider agencies at the local, state and federal level;



process for identifying and remedying barriers to community-based care;



benefits and services, including consumer-directed attendant care;



quality assurance/ monitoring strategies; and

2. Level of Commitment to the Project (25 points)
States must demonstrate their commitment to this initiative. States are encouraged to provide any documentation
which would provide evidence that it is committed to providing community based options to nursing home
residents. Additional points will be awarded to applications form States that provide greater support for the
proposed transition program. Such support can be demonstrated by the extent to which States use their own
resources in combination with grant funds, and by the extent of agency coordination and cooperation in creating a
true continuum of care for supporting disabled persons in the community.
3. Project Scope (20 points)
Applications will be judged based on the scope of the proposed program in relation to the size of the nursing
home population in the state. Additional points will be given to applications in which the proposed program has
the potential to provide transition options to a larger number of nursing home residents. Additional points will
also be given to applications from States for whom the proposed program represents a major improvement to
infrastructure for supporting disabled persons with home and community based care.
4. Staff (15 points)
Identification of key program staff and evidence that key staff (including the project director) are qualified and
possess the experience and skills to implement and conduct the program within the available time frames.

